                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           October 15, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JASON LYNN WHITE,                        §
                                         §
        Petitioner,                      §
VS.                                      §   CIVIL NO. 2:19-CV-29
                                         §
LORIE DAVIS,                             §
                                         §
        Respondent.                      §

                                      ORDER

      The Court is in receipt of Respondent’s Motion for Summary Judgment, Dkt.
No. 11; Petitioner’s Response to the Motion, Dkt. No. 12; the Magistrate Judge’s
Memorandum and Recommendation (“M&R”), Dkt. No. 13; and the Petitioner’s
Objections to the M&R, Dkt. No. 17.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 13. The Court therefore GRANTS Respondent’s
Motion for Summary Judgment, Dkt. No. 11, and DISMISSES Petitioner’s
application for habeas corpus relief. Further, the Court DENIES Petitioner a
Certificate of Appealability.
      Final judgment will be entered separately.


      SIGNED this 15th day of October, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
